DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 06/02/2022. These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (USPG Pub No. 2003/0227663) in view of Jack et al. (USP No. 10,429,712), hereinafter “Jack”. 
Regarding claim 1, Agrawal discloses an electrochromic device (see Figs. 9, 10), comprising: a bottom substrate (160) and a bottom electrode layer (162) attached to each other (see Fig. 10, Paragraph 87); a top substrate (161) and a top electrode layer (163) attached to each other (see Fig. 10, Paragraph 87); an electrochromic layer (164) disposed on an interior surface of the bottom electrode layer (162) (see Fig. 10, Paragraph 87); a charge storage layer (165) disposed on an interior surface of the top electrode layer (163) (see Fig. 10, Paragraph 87); an electrolyte layer (166) disposed between the electrochromic layer (164) and the charge storage layer (165) and sandwiched by the electrochromic layer (164) and the charge storage layer (165) (see Fig. 10, Paragraph 87), wherein the bottom electrode layer (162), the electrochromic layer (164), the electrolyte layer (166), the charge storage layer (165), and the top electrode layer (163) are sandwiched by the bottom substrate (160) and the top substrate (161) (see Fig. 10), the bottom electrode layer (162) and the top electrode layer (163) are configured to accept a transition voltage to cause a change on an optical transmittance of the electrochromic device (Paragraphs 85, 86); and two first high conductive bars (151,152) located on a surface of the bottom electrode layer (162) away from the bottom substrate (160) (see Figs. 9, 10, 13), wherein the two first high conductive bars (151,152) are configured to, in response to a first thermal voltage applied on the first high conductive bars (151,152), generate a current in the bottom electrode layer (162) to change a temperature of the electrochromic device (Paragraphs 85, 86); and two second high conductive bars (151,152) located on a surface of the top electrode layer (163) away from the top substrate (161), wherein the two second high conductive bars (151,152) are configured to, in response to a second thermal voltage applied on the second high conductive bars (151,152), generate a current in the top electrode layer (163) to change the temperature of the electrochromic device (see Figs. 9, 10, 13, Paragraph 86 – The second substrate…or the electrode may have the same pattern of busbars…). Agrawal discloses the claimed invention, but does not specify wherein, when viewed from a direction perpendicular to the surface of the bottom electrode layer, a projection of the first high conductive bars on a plane parallel with the surface of the bottom electrode layer is separated from a projection of the second high conductive bars. In the same field of endeavor, Jack discloses wherein, when viewed from a direction perpendicular to the surface of the bottom electrode layer, a projection of the first high conductive bars on a plane parallel with the surface of the bottom electrode layer is separated from a projection of the second high conductive bars (see Figs. 6A, 7A, 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Agrawal with wherein, when viewed from a direction perpendicular to the surface of the bottom electrode layer, a projection of the first high conductive bars on a plane parallel with the surface of the bottom electrode layer is separated from a projection of the second high conductive bars of Jack for the purpose of providing a symmetric and quick transition of an optically switchable device without overdriving said device (Col. 1, Lines 43-47).
Regarding claim 4, Agrawal further discloses wherein the first high conductive bars (151,152) are located along edges of the bottom electrode layer (162), respectively, and the second high conductive bars (151,152) are located along edges of the top electrode layer (163), respectively (see Figs. 9, 10, 13, Paragraph 86).
Regarding claim 6, Agrawal further discloses wherein the two first high conductive bars (151,152) are parallel with each other and respectively located along two opposing edges of the bottom electrode layer (162), and the two second high conductive bars (151,152) are parallel with each other and respectively located along two opposing edges of the top electrode layer (163) (see Figs. 9, 10, 13, Paragraph 86).
Regarding claim 14, Agrawal discloses an electrochromic device manufacturing method (see Figs. 9, 10), comprising: forming a bottom substrate (160) and a bottom electrode layer (162) attached to each other (see Fig. 10, Paragraph 87); forming two first high conductive bars (151,152) on a surface of the bottom electrode layer (162) away from the bottom substrate (160) (see Figs. 9, 10, 13, Paragraphs 85, 86); forming a top substrate (161) and a top electrode layer (163) attached to each other (see Fig. 10, Paragraph 87); and forming an electrochromic layer (164), an electrolyte layer (166), and a charge storage layer (165) sandwiched by the bottom electrode layer (162) and the top electrode layer (163) (see Fig. 10, Paragraph 87), wherein the electrolyte layer (166) is sandwiched by the electrochromic layer (164) and the charge storage layer (165) (see Fig. 10, Paragraph 87), the bottom electrode layer (162), the electrochromic layer (164), the electrolyte layer (166), the charge storage layer (165), and the top electrode layer (163) are sandwiched by the bottom substrate (160) and the top substrate (161) (see Fig. 10, Paragraph 87), wherein the two first high conductive bars (151,152) are configured to, in response to a first thermal voltage applied on the first high conductive bars (151,152), generate a current in the bottom electrode layer (162) to change a temperature of the electrochromic device (see Figs. 9, 10, 13, Paragraphs 85, 86), the bottom electrode layer (162) and the top electrode layer (163) are configured to accept a transition voltage to cause a change on an optical transmittance of the electrochromic device (see Figs. 9, 10, 13, Paragraphs 85, 86); and forming two second high conductive bars (151,152) on a surface of the top electrode layer (163) away from the top substrate (161), wherein the two second high conductive bars (151,152) are configured to, in response to a second thermal voltage applied on the second high conductive bars (151,152), generate a current in the top electrode layer (163) to change the temperature of the electrochromic device (see Figs. 9, 10, 13, Paragraph 86 – The second substrate…or the electrode may have the same pattern of busbars…). In the same field of endeavor, Jack discloses wherein, when viewed from a direction perpendicular to the surface of the bottom electrode layer, a projection of the first high conductive bars on a plane parallel with the surface of the bottom electrode layer is separated from a projection of the second high conductive bars (see Figs. 6A, 7A, 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Agrawal with wherein, when viewed from a direction perpendicular to the surface of the bottom electrode layer, a projection of the first high conductive bars on a plane parallel with the surface of the bottom electrode layer is separated from a projection of the second high conductive bars of Jack for the purpose of providing a symmetric and quick transition of an optically switchable device without overdriving said device (Col. 1, Lines 43-47).
Regarding claims 3 and 16, Agrawal further discloses wherein the first high conductive bars (151,152) and the second high conductive bars (151,152) are each made of a conductive paste, a conductive tape, or an embedded metal wire (Paragraph 93). 
Regarding claim 17, Agrawal further discloses wherein the first high conductive bars (151,152) are formed along edges of the bottom electrode layer (162), respectively, and the second high conductive bars (151,152) are formed along edges of the top electrode layer (163), respectively (see Figs. 9, 10, 13, Paragraph 86).
Regarding claim 19, Agrawal further discloses wherein the forming two first high conductive bars (151,152) on a surface of the bottom electrode layer (162) away from the bottom substrate (160) comprises: forming the two first high conductive bars (151,152) parallel with each other and respectively along two opposing edges of the bottom electrode layer, and wherein the forming two second high conductive bars (151,152)  on a surface of the top electrode layer away from the top substrate comprises: forming the two second high conductive bars (151,152)  parallel with each other and respectively along two opposing edges of the top electrode layer (163) (see Figs. 9, 10, 13, Paragraph 86).
Claims 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (USPG Pub No. 2003/0227663) in view of Jack (USP No. 10,429,712) as applied to claims 1 and 14 above, and further in view of Doi et al. (JP2015060109A), hereinafter “Doi”.
Regarding claim 7, Agrawal discloses wherein the two conductive bars (151,153) are respectively located along two adjacent edges of the bottom electrode layer (160), and the two conductive bars (151,153) are respectively located along two adjacent edges of the top electrode layer (163) (see Figs. 9, 10, 13, Paragraphs 86, 87, 102). Agrawal and Jack disclose the claimed invention but do not specify wherein the conductive are respectively located along two adjacent edges. In Fig. 9, Paragraphs 86, 87 and 102 of Agrawal, busbars are located at each edge of the substrates, however not all of the busbars are utilized for heating. It is within the level of ordinary skill in the art to configure the desired busbars for heating. In addition, in the same field of endeavor, Doi discloses wherein the conductive are respectively located along two adjacent edges (Paragraph 40, see Fig. 2).  The heater unit (18) is placed on the layer (10); thus, covering the entirety of the layer including the adjacent edges. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Agrawal and Jack with wherein the conductive are respectively located along two adjacent edges of Doi for the purpose of providing a heating mechanism (Paragraph 40). 
Regarding claim 8, Agrawal discloses wherein the electrolyte layer (166) is a solid polymer electrolyte layer (Paragraphs 16, 119). Agrawal and Jack disclose the claimed invention but do not specify including one or more polar crystalline polymers and one or more polar amorphous polymers, and wherein a total amount of polar crystalline polymers is in a range of 0 wt. % to 60 wt. % of a total weight of the solid polymer electrolyte layer, and a total amount of polar amorphous polymers is in a range of 0 wt. % to 70 wt. % of the total weight of the solid polymer electrolyte layer. In the same field of endeavor, Doi discloses including one or more polar crystalline polymers and one or more polar amorphous polymers, and wherein a total amount of polar crystalline polymers is in a range of 0 wt. % to 60 wt. % of a total weight of the solid polymer electrolyte layer, and a total amount of polar amorphous polymers is in a range of 0 wt. % to 70 wt. % of the total weight of the solid polymer electrolyte layer (Paragraphs 29-36, 44, 49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Agrawal and Jack with including one or more polar crystalline polymers and one or more polar amorphous polymers, and wherein a total amount of polar crystalline polymers is in a range of 0 wt. % to 60 wt. % of a total weight of the solid polymer electrolyte layer, and a total amount of polar amorphous polymers is in a range of 0 wt. % to 70 wt. % of the total weight of the solid polymer electrolyte layer of Doi for the purpose of providing an electrochromic device having excellent image holding properties without slowing down the response speed (Abstract). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 20, Agrawal discloses wherein the forming two first high conductive bars on a surface of the bottom electrode layer (160) away from the bottom substrate comprises: forming the two first high conductive bars respectively along two adjacent edges of the bottom electrode layer, and wherein the forming two second high conductive bars on a surface of the top electrode layer away from the top substrate comprises: forming the two second high conductive bars respectively along two adjacent edges of the top electrode layer (see Figs. 9, 10, 13, Paragraphs 86, 87, 102). Agrawal and Jack disclose the claimed invention but do not specify wherein the conductive are respectively located along two adjacent edges. In Fig. 9, Paragraphs 86, 87 and 102 of Agrawal, busbars are located at each edge of the substrates, however not all of the busbars are utilized for heating. It is within the level of ordinary skill in the art to configure the desired busbars for heating. In addition, in the same field of endeavor, Doi discloses wherein the conductive are respectively located along two adjacent edges (Paragraph 40, see Fig. 2).  The heater unit (18) is placed on the layer (10); thus, covering the entirety of the layer including the adjacent edges. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Agrawal and Jack with wherein the conductive are respectively located along two adjacent edges of Doi for the purpose of providing a heating mechanism (Paragraph 40).
Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Doi (JP2015060109A) in view of Agrawal (USPG Pub No. 2003/0227663) Jack (USP No. 10,429,712).
Regarding claim 9, Doi discloses an electrochromic device (see Fig. 2), comprising: a bottom heater electrode layer (18) and a bottom optical electrode layer (11) respectively attached to an exterior surface and an interior surface of a bottom substrate (10) (see Fig. 2); and a top optical electrode layer (16) respectively attached to an interior surface of a top substrate (17) (see Fig. 2); an electrochromic layer (12) disposed on an interior surface of the bottom optical electrode layer (11); a charge storage layer (15) disposed on an interior surface of the top optical electrode layer (16) (see Fig. 2); an electrolyte layer (13) disposed between the electrochromic layer (12) and the charge storage layer (15) and sandwiched by the electrochromic layer (12) and the charge storage layer (15), wherein the bottom optical electrode layer (11), the electrochromic layer (12), the electrolyte layer (13), the charge storage layer (15), and the top optical electrode layer (16) are sandwiched by the bottom substrate (10) and the top substrate (17) (see Fig. 2), the bottom optical electrode layer (11) and the top optical electrode layer (16) are configured to accept a transition voltage to cause a change on an optical transmittance of the electrochromic device (Paragraph 46); and two first high conductive bars located on a surface of the bottom heater electrode layer (18) away from the bottom substrate (10) (busbars are inherent to provide power to the bottom heater electrode layer), wherein the two first high conductive bars are configured to, in response to a first thermal voltage applied on the first high conductive bars, generate a current in the bottom heater electrode layer to change a temperature of the electrochromic device (Paragraph 46); two second high conductive bars located on a surface of the top heater electrode layer (18) away from the top substrate (busbars are inherent to provide power to the heater electrode layer), wherein the two second high conductive bars are configured to, in response to a second thermal voltage applied on the second high conductive bars, generate a current in the top heater electrode layer to change the temperature of the electrochromic device. Doi discloses the claimed invention, but does not specify a top heater electrode layer attached to an exterior surface of a top substrate; wherein, when viewed from a direction perpendicular to the surface of the bottom heater electrode layer, a projection of the first high conductive bars on a plane parallel with the surface of the bottom heater electrode layer is separated from a projection of the second high conductive bars.
Figs. 9, 10, 13 and Paragraphs 85-87 of Agrawal teach conductive heating elements present on both top and bottom substrates in the form of several busbars, wherein the transparent conductors are utilized as heaters. Thus, in the same field of endeavor, Agrawal teaches a top heater electrode layer attached to a surface of a top substrate (161) (see Figs. 9, 10, 13, Paragraphs 85-87); bottom heater electrode layer (see Figs. 9, 10, 13, Paragraphs 85-87). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Doi with a top heater electrode layer attached to an exterior surface of a top substrate; bottom heater electrode layer of Agrawal for the purpose of improving the heating mode of an electrochromic device (Paragraph 86). Doi and Agrawal disclose the claimed invention except for the top heater electrode layer attached to an exterior surface. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Doi and Agrawal with the top heater electrode layer attached to an exterior surface for the purpose of providing an electrochromic device having excellent image holding properties without slowing down the response speed (Abstract of Doi).
In addition, in the same field of endeavor, Jack discloses wherein, when viewed from a direction perpendicular to the surface of the bottom electrode layer, a projection of the first high conductive bars on a plane parallel with the surface of the bottom electrode layer is separated from a projection of the second high conductive bars (see Figs. 6A, 7A, 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Doi and Agrawal with wherein, when viewed from a direction perpendicular to the surface of the bottom electrode layer, a projection of the first high conductive bars on a plane parallel with the surface of the bottom electrode layer is separated from a projection of the second high conductive bars of Jack for the purpose of providing a symmetric and quick transition of an optically switchable device without overdriving said device (Col. 1, Lines 43-47).
	Regarding claim 11, Doi discloses the claimed invention except for wherein the first high conductive bars and the second high conductive bars are each made of a conductive paste, a conductive tape, or an embedded metal wire. In the same field of endeavor, Agrawal discloses wherein the first high conductive bars and the second high conductive bars are each made of a conductive paste, a conductive tape, or an embedded metal wire (Paragraph 93). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Doi and Jack with wherein the first high conductive bars and the second high conductive bars are each made of a conductive paste, a conductive tape, or an embedded metal wire of Agrawal for the purpose of providing highly conductive busbars (Paragraph 68). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.	
Regarding claim 12, Doi discloses of the bottom heater electrode layer, respectively, of the top heater electrode layer, respectively (see Fig. 2, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8). Doi, Agrawal and Jack teach the device as is set forth above for claim 9, Agrawal further discloses the first high conductive bars are located along edges and the second high conductive bars are located along edges (Paragraphs 68, 85, 86). It would have been obvious to one of ordinary skill in the art to provide the device of Doi and Jack with the teachings of Agrawal for at least the same reasons set forth above with respect to claim 9.
Regarding claim 13, Doi further discloses wherein the electrolyte layer is a solid polymer electrolyte layer including one or more polar crystalline polymers and one or more polar amorphous polymers, and wherein a total amount of polar crystalline polymers is in a range of 0 wt. % to 60 wt. % of a total weight of the solid polymer electrolyte layer, and a total amount of polar amorphous polymers is in a range of 0 wt. % to 70 wt. % of the total weight of the solid polymer electrolyte layer (Paragraphs 29-36, 44, 49). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 6-9, 11-14, 16, 17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Jack cures the deficiencies of Agrawal and Doi.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            6/17/2022